1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                   NO. 29,832

10 RHONDA PINKERTON,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
13 Jane Shuler Gray, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 The Law Offices of Nancy L. Simmons, P.C.
18 Nancy L. Simmons
19 Albuquerque, NM

20 for Appellant


21                                 MEMORANDUM OPINION

22 BUSTAMANTE, Judge.

23          Defendant appeals her conviction and sentence for one count of trafficking by

24 possession with intent to distribute. [DS 2] We proposed to affirm in a notice of
 1 proposed summary disposition. Pursuant to an extension, Defendant has filed a timely

 2 memorandum in opposition to our proposed disposition and a motion to amend the

 3 docketing statement, both of which we have duly considered. We conclude that

 4 Defendant’s motion to amend the docketing statement does not raise a viable issue and

 5 therefore deny her motion. Furthermore, we are unconvinced by the arguments in

 6 Defendant’s memorandum in opposition and thus affirm her conviction and sentence.

 7 Motion to amend the docketing statement

 8        In her docketing statement, Defendant contended that the district court abused

 9 its discretion in denying her motion to suppress the evidence allegedly “seized as fruit

10 of the poisonous tree.” [DS 5] We proposed to reject this issue because Defendant

11 waived it by failing to reserve it in her plea agreement. [RP 89-93] See State v.

12 Hodge, 118 N.M. 410, 414, 882 P.2d 1, 5 (1994) (stating that "a plea of guilty or nolo

13 contendere, when voluntarily made after advice of counsel and with full understanding

14 of the consequences, waives objections to prior defects in the proceedings and also

15 operates as a waiver of statutory or constitutional rights, including the right to

16 appeal"); State v. Barnett, 1998-NMCA-105, ¶ 26, 125 N.M. 739, 965 P.2d 323

17 (acknowledging that “a knowing and voluntary guilty plea generally carries with it a




                                              2
 1 waiver of the right to subsequently raise issues that were not specifically reserved as

 2 part of the plea agreement”).

 3        Defendant now moves to amend her docketing statement to add a claim that

 4 counsel’s failure to reserve the right to appeal the denial of the motion to suppress

 5 constitutes ineffective assistance of counsel. [MIO 2-5] We deny her motion because

 6 she has failed to present a viable issue by failing to establish a prima facie case of

 7 ineffective assistance of counsel.

 8        Under Rule 12-208(F) NMRA, this Court “may, upon good cause shown, allow

 9 the amendment of the docketing statement.” State v. Rael, 100 N.M. 193, 197, 668

10 P.2d 309, 313 (Ct. App. 1983). This Court will deny motions to amend that raise

11 issues that are not viable, even if they allege fundamental or jurisdictional error. State

12 v. Moore, 109 N.M. 119, 129, 782 P.2d 91, 101 (Ct. App. 1989), overruled on other

13 grounds State v. Salgado, 112 N.M. 537, 817 P.2d 730 (Ct. App. 1991).

14        There is a two fold test for proving ineffective assistance of counsel. State v.

15 Hester, 1999-NMSC-020, ¶ 9, 127 N.M. 218, 979 P.2d 729. The burden of proof is

16 on Defendant to prove both that: (1) counsel’s performance fell below that of a

17 reasonably competent attorney, and (2) that defendant was prejudiced by the deficient

18 performance. Id. “On appeal we will not second guess the trial strategy and tactics


                                               3
 1 of the defense counsel.” State v. Gonzales, 113 N.M. 221, 230, 824 P.2d 1023, 1032

 2 (1992). In this case, the discussions between defense counsel and Defendant as to the

 3 grounds for the motion to suppress and the decision whether to reserve or preserve the

 4 right to appeal the denial of the motion to suppress in the plea agreement are not

 5 matters of record for review on direct appeal. Furthermore, the material in the record

 6 indicates that the plea was the result of negotiations between the parties because, in

 7 exchange for Defendant’s plea, the charges of possession of drug paraphernalia and

 8 tampering with evidence were dismissed. [RP 90, 94] See State v. Rickard, 118 N.M.

 9 312, 317, 881 P.2d 57, 62 (Ct. App. 1994) (recognizing that counsel’s

10 recommendation to plead guilty is a tactical decision because there are potential

11 benefits to a plea bargain and “[w]ithout a record to establish defense counsel[’s]

12 reasons for suggesting [a] plea agreement[], this issue is not viable on direct appeal”),

13 rev'd in part on other grounds, 118 N.M. 586, 587, 884 P.2d 477, 478 (1994).

14        Therefore, the record fails to establish a prima facie case of ineffective

15 assistance of counsel because it fails to establish either a deficient performance by trial

16 counsel or prejudice to Defendant. As Defendant has failed to make a prima facie

17 case of ineffective assistance of counsel, we deny the motion to amend the docketing

18 statement because it fails to raise a viable issue. Cf. State v. Powers, 111 N.M. 10, 12,


                                                4
 1 800 P.2d 1067, 1069 (Ct. App. 1990) (discussing when this Court will remand for a

 2 hearing on a claim of ineffective assistance of counsel).

 3        In closing, we note that, contrary to Defendant’s contentions, our failure to

 4 review the propriety of the order denying the motion to suppress on direct appeal does

 5 not foreclose all appellate review of this order. [MIO 3] Defendant may still have the

 6 opportunity for appellate review because she may seek habeas relief by filing a habeas

 7 petition in conformity with Rule 5-802 NMRA. See State v. Baca, 1997-NMSC-059,

 8 ¶ 25, 124 N.M. 333, 950 P.2d 776 (stating that ineffective assistance of counsel claims

 9 are normally heard on a petition for habeas corpus).

10 For the foregoing reasons, we deny Defendant’s motion to amend the docketing

11 statement.

12 Sentence

13        Defendant was sentenced to a term of nine years, four years to be served in the

14 New Mexico Corrections Department and five years suspended. [RP 95-96] The

15 suspended portion of the sentence is to be served on supervised probation and to run

16 concurrently with the two-year term of parole. [RP 96] In her docketing statement,

17 Defendant claimed that the district court abused its discretion in sentencing her to five

18 years of supervised probation for the suspended portion of her sentence because she


                                               5
 1 was not advised by counsel that this could occur and it was not part of the plea

 2 agreement. [DS 6] In our previous notice, we proposed to affirm.

 3        In her memorandum in opposition, Defendant fails to challenge our proposed

 4 disposition. Cf. Frick v. Veazey, 116 N.M. 246, 247, 861 P.2d 287, 288 (Ct. App.

 5 1993) (noting that “[f]ailure to file a memorandum in opposition constitutes

 6 acceptance of the disposition proposed in the calendar notice”). Therefore, for the

 7 reasons set forth in our notice of proposed summary disposition, we affirm the district

 8 court’s order sentencing Defendant to five years of supervised probation for the

 9 suspended portion of her sentence. See id.

10        For the reasons stated in this opinion and in our notice of proposed summary

11 disposition, we affirm Defendant’s conviction and sentence.

12        IT IS SO ORDERED.



13
14                                  MICHAEL D. BUSTAMANTE, Judge

15 WE CONCUR:


16
17 CELIA FOY CASTILLO, Judge



                                              6
1
2 RODERICK T. KENNEDY, Judge




                               7